                Case 20-10343-LSS                Doc 2461         Filed 03/26/21          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 2352

  CERTIFICATE OF NO OBJECTION REGARDING THE FOURTH INTERIM FEE
APPLICATION REQUEST OF OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
P.C., AS SPECIAL LITIGATION COUNSEL FOR THE DEBTORS, FOR ALLOWANCE
 OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
         FROM NOVEMBER 1, 2020 TO AND INCLUDING JANUARY 31, 2021

                  The undersigned hereby certifies that, as of the date hereof, Ogletree, Deakins, Nash,

Smoak & Stewart, P.C. (“Ogletree”) has received no answer, objection or other responsive pleading

to the Fourth Interim Fee Application Request of Ogletree, Deakins, Nash, Smoak & Stewart,

P.C., as Special Litigation Counsel for the Debtors, for Allowance of Compensation and

Reimbursement of Expenses for the Period from November 1, 2020 to and Including January

31, 2021 (the “Application”) (D.I. 2352), filed on March 10, 2021.

                  The undersigned further certifies that Ogletree has caused the review of the Court’s

docket in these cases and that no answer, objection or other responsive pleading to the Application

appears thereon. Pursuant to the Notice, objections to the Application were to be filed and served no

later than March 24, 2021 at 4:00 p.m. (Eastern Time).




1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
            Case 20-10343-LSS      Doc 2461    Filed 03/26/21    Page 2 of 2




             WHEREFORE, Ogletree respectfully requests that the Application be approved.


Dated: March 26, 2021                   Ogletree, Deakins, Nash, Smoak &
       Austin, Texas                    Stewart, P.C.

                                        /s/ Bruce A. Griggs
                                        Bruce A. Griggs
                                        Shareholder
                                        301 Congress Avenue, Suite 1150
                                        Austin, Texas 78701
                                        Phone: (512) 344-4700
                                        Email: bruce.griggs@ogletreedeakins.com

                                        SPECIAL LITIGATION COUNSEL TO
                                        THE DEBTORS AND DEBTORS IN
                                        POSSESSION
